The judgment of the court was pronounced by
Eustis, C. J.
This is an action on a promissory note, drawn by Daniel Hoovey and George W. Christian, payable to James Ryan or bearer. The plaintiff obtained the note long after its maturity, and must be considered under the evidence, as standing in the place of the original payee, so far as relates to the origin of the note. The note formed part of the consideration of a contract for the sale of the title, interest, and claim of the vendors in a quarter section of land, of which the vendors bound themselves to make good the title.
The evidence prima facie discloses a want of title, which the defence sets up as a failure of the consideration of the note. The contract being entire, and the vendors having bound themselves to make good the title, and having taken no steps to perfect it, cannot recover on this note, which was for the un*154paid portion of the purchase money. The plaintiff has no rights independent of the contract.
Judgment was rendered in the district court for the defendants, which is affirmed, with costs.